Citation Nr: 1807307	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-24 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from May 1962 to May 1964.  The Veteran died in September 2016.  The RO granted substitution for his surviving spouse as the appellant with regards to his pending claim for service connection for bladder cancer.  

In November 2017, the appellant offered testimony before the undersigned in support of the claim; a transcript of this hearing is of record.  At the hearing, the appellant submitted additional evidence with a waiver of initial RO consideration.  It was also agreed during the hearing to leave the record open for 60 days to allow the appellant to submit additional evidence.  In December 2017, additional evidence was received and the appellant's representative submitted a waiver of initial RO consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's bladder cancer was related to his exposure to herbicide agents and different types of fuels during service.  In support of the claim she submitted a handwritten note in December 2017 from a physician who states "Agent Orange can be a risk factor for cancers."  This statement is insufficient to support the claim since it does not specifically note bladder cancer, contains no rationale, is not specific to the Veteran, and is expressed using speculative terms.  Nevertheless, the Board finds that given the December 2017 medical opinion as well as the treatise evidence submitted by the appellant at the November 2017 Board hearing, a medical opinion is needed to address the etiology of the Veteran's bladder cancer.

Accordingly, the case is REMANDED for the following actions:

1.  Make the Veteran's claims file available to an appropriate physician for review.  Based on the available records, the physician must opine whether it is at least as likely as not (50 percent probability or better) that the Veteran's bladder cancer was related to his military service, to include his exposure to herbicide agents as well as his reported exposure to various military fuel fuels.

The physician must include a complete rationale that supports the opinion with reference to evidence as needed.  The physician must also specifically consider the contention and articles submitted that pertain to bladder cancer and exposure to Agent Orange and occupational fumes.  The Board notes that the Veteran's military occupational specialty (MOS) was weapons infantry and personnel records show he participated in aerial flight.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken above, the RO must readjudicate the appellant's claim on appeal, in light of all the evidence of record.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




